DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20180124644 (Rico Alvarino et al.) in view of US Patent Application Publication No. 20180124687 (Park et al).
 	Regarding claim 1, Rico Alvarino et al. discloses: “transmitting, by s processor of a network node of a wireless network, one or more narrowband reference signals (NRSs) (FIG. 8: 808; [0087]: “At block 808, the BS transmits the NRS”) in one or more paging frames or one or more paging occasions associated with the subset of one or more paging groups” ([0009]: “Aspects of the present disclosure provide an apparatus for wireless communications.  The apparatus generally includes a processor configured to: decide that a paging occasion (PO), a random access response (RAR) transmission, or a single cell point to multipoint (SC-PTM) transmission will occur or has occurred; determine occurrence of a narrowband reference signal (NRS) in a non-anchor resource block (RB) based on at least one of: the decision”; FIG. 8: 802-808; [0084]: “at 802, block by the BS determining whether to schedule one or more transmissions to a user equipment (UE)”; [0085]: “At block 804, the BS decides that a paging occasion (PO) … will occur or has occurred”; [0086]: “at block 806 with the BS determining to transmit a narrowband reference signal (NRS) in a non-anchor resource block (RB) based on at least one of: the decision, … the BS 110a determines to transmit NRS in a non-anchor RB based on the determination in block 802”; [0087]: “At block 808, the BS transmits the NRS in the non-anchor RB”).  
	However, Rico Alvarino et al. does not clearly disclose the remaining limitations of the claims.  To that end, Park et al. discloses: “depending on a paging configuration ([0171]: “According to the paging configuration, the paging transmission opportunity may be determined according to a system frame number (SNF)”), wherein the paging configuration comprises one or more of discontinuous reception (DRX) cycle, paging frame (PF, and paging occasion (PO)” ([0171]: ”The paging frame number and the paging occasion in the paging configuration may be set in the terminal by allowing the base station to directly transmit the value to the terminal, but in the case of the paging frame number, the terminal may perform the calculation based on other parameters (e.g., DRX cycle, the number of paging frames in the DRX cycle, the number of paging occasions in the DRX cycle, the terminal ID, and the like) or in the case of the paging occasion, may perform the calculation based on other variables (e.g., the number of paging frames in the DRX cycle, 
the number of paging occasions in the DRX cycle, the terminal ID, the number of 
subframes in the paging frame, and the like)”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Rico Alvarino et al. with the invention of Park et al. in order to provide an indication of a paging transmission opportunity according to the paging configuration (e.g., see Park et al. @ [0171]).  
	With respect to claim 2, Park et al. discloses: “the PF is linked to a system frame number (SFN) and a user equipment identifier (UE ID) as PF = SFN mod T = (T div N) * (UE ID mod N) ([0176]: “PF is given by following equation: SFN mod T=(T div N)*(UE_ID mod N)”), wherein N is expressed mathematically as N = min (T, nB) ([0183]: “N: min(T,nB)”). wherein ([0180]: “The following Parameters are used for the calculation of the PF, i_s, and PNB: [0182]: - nB: 4T, 2T, T, T/2, T/4, T/8, T/16, T/32, T/64, T/128, and T/256, and for NB-IoT also T/512, and T/1024”). 

Allowable Subject Matter
Claims 7, 8, 10-18 and 19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390.  The examiner can normally be reached on 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/Myron Wyche/                        5/2/2021
Primary Examiner                    AU2644